Exhibit 10.2
 
General Security Agreement
 
This General Security Agreement (the “Agreement”) is dated as of April 7, 2014,
between Yappn Corp., a corporation (the “Debtor”), with its mailing address as
set forth in Section 12(b) hereof, and Toronto Tree Top Holdings Ltd. (the
“Secured Party”), with its mailing address as set forth in Section 12(b) hereof.
 
Preliminary Statement
 
A.  The Debtor has requested that the Secured Party from time to time extend
credit or otherwise make financial accommodations available to or for the
account of the Debtor.  
 
B.       As a condition to extending credit or otherwise making financial
accommodations available to or for the account of the Debtor, the Secured Party
requires, among other things, that the Debtor grant the Secured Party a security
interest in the Debtor’s personal property described herein subject to the terms
and conditions hereof.
 
Now, Therefore, in consideration of the benefits accruing to the Debtor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
Section 1.   Grant of Security Interest.  The Debtor hereby grants to the
Secured Party a lien on and security interest in, and acknowledges and agrees
that the Secured Party has and shall continue to have a continuing lien on and
security interest in, all right, title, and interest of the Debtor, whether now
owned or existing or hereafter created, acquired, or arising, in and to all of
the following:
 

 
(a)
Accounts (including Health-Care-Insurance Receivables, if any);

 

 
(b)
Chattel Paper;

 

 
(c)
Instruments (including Promissory Notes);

 

 
(d)
Documents;

 

 
(e)
General Intangibles (including Payment Intangibles and Software, patents,
trademarks, tradestyles, copyrights, and all other intellectual property rights,
including all applications, registration, and licenses therefor, and all
goodwill of the business connected therewith or represented thereby);

 

 
(f)
Letter-of-Credit Rights;

 

 
(g)
Supporting Obligations;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(h)
Deposit Accounts;

 

 
(i)
Investment Property (including certificated and uncertificated Securities,
Securities Accounts, Security Entitlements, Commodity Accounts, and Commodity
Contracts);

 

 
(j)
Inventory;

 



 
(k)
Equipment (including all software, whether or not the same constitutes embedded
software, used in the operation thereof);

 

 
(l)
Fixtures;

 

 
(m)
Commercial Tort Claims (as described on Schedule F hereto or on one or more
supplements to this Agreement);

 

 
(n)
Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

 
(o) 
Monies, personal property, and interests in personal property of the Debtor of
any kind or description now held by the Secured Party or at any time hereafter
transferred or delivered to, or coming into the possession, custody, or control
of, the Secured Party, or any agent or affiliate of the Secured Party, whether
expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;

 

 
(p)
Supporting evidence and documents relating to any of the above-described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of the Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes, and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;

 

 
(q)
Accessions and additions to, and substitutions and replacements of, any and all
of the foregoing; and

 

 
(r)
Proceeds and products of the foregoing, and all insurance of the foregoing and
proceeds thereof;

 
 
-2-

--------------------------------------------------------------------------------

 
 
all of the foregoing being herein sometimes referred to as the
“Collateral”.   All terms which are used in this Agreement which are defined in
the Uniform Commercial Code of the State of New York as in effect from time to
time (“UCC”) shall have the same meanings herein as such terms are defined in
the UCC, unless this Agreement shall otherwise specifically provide.  For
purposes of this Agreement, (a) the term “Receivables” means all rights to the
payment of a monetary  obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise, and (b) the term “Subsidiary Interests” means all equity interests
held by the Debtor in its subsidiaries, whether such equity interests constitute
Investment Property or General Intangibles under the UCC, it being acknowledged
and agreed that all Receivables and Subsidiary Interests constitute Collateral
hereunder.
 
Section 2.  Obligations Hereby Secured.  The lien and security interest herein
granted and provided for is made and given to secure, and shall secure, the
payment and performance of (a) any and all indebtedness, obligations and
liabilities of whatsoever kind and nature of the Borrower to the Secured Party
(including, without limitation, interest which but for the filing of a petition
in bankruptcy with respect to the Borrower would accrue on such obligations),
whether direct or indirect, absolute or contingent, due or to become due, and
whether now existing or hereafter arising and howsoever held, evidenced or
acquired, and whether several, joint or joint and several and (b) any and all
expenses and charges, legal or otherwise, suffered or incurred by the Secured
Party in collecting or enforcing any of such indebtedness, obligations or
liabilities or in realizing on or protecting or preserving any security
therefor, including, without limitation, the lien and security interest granted
hereby (all of the foregoing being hereinafter referred to as the
“Obligations”).  Notwithstanding anything in this Agreement to the contrary, (a)
the right of recovery against the Debtor under this Agreement shall not exceed
$1.00 less than the lowest amount which would render the Debtor’s obligations
under this Agreement void or voidable under applicable law, including fraudulent
conveyance law.
 
Section 3.    Covenants, Agreements, Representations and Warranties.  The Debtor
hereby covenants and agrees with, and represents and warrants to, the Secured
Party that:
 
(a)The Debtor is a corporation duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. The Debtor
shall not change its jurisdiction of organization without the Secured Party’s
prior written consent, which shall not be unreasonably withheld.  The Debtor is
the sole and lawful owner of the Collateral, and has full right, power and
authority to enter into this Security Agreement and to perform each and all of
the matters and things herein provided for.  The execution and delivery of this
Security Agreement, and the observance and performance of each of the matters
and things herein set forth, will not (i) contravene or constitute a default
under any provision of law or any judgment, injunction, order or decree binding
upon the Debtor or any provision of the Debtor’s organizational documents (e.g.,
charter, articles or certificate of incorporation and by-laws, articles or
certificate of formation and limited liability company operating agreement,
partnership agreement, or similar organizational documents) or any covenant,
indenture or agreement of or affecting the Debtor or any of its property or
(ii) result in the creation or imposition of any lien or encumbrance on any
property of the Debtor except for the lien and security interest granted to the
Secured Party hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)The Debtor’s chief executive office and principal place of business is at,
and the Debtor keeps and shall keep all of its books and records relating to
Receivables only at, 1001 Avenue of the Americas, 11th Floor, New York, New York
10018; and the Debtor has no other executive offices or places of business other
than those listed under Item 1 on Schedule A.  The Collateral is and shall
remain in the Debtor’s possession or control at the locations listed under
Item 2 on Schedule A attached hereto (collectively, the “Permitted Collateral
Locations”), except for (i) Collateral which in the ordinary course of the
Debtor’s business is in transit between Permitted Collateral Locations and
(ii) Collateral aggregating less than $50,000 in fair market value outstanding
at any one time.  If for any reason any Collateral is at any time kept or
located at a location other than a Permitted Collateral Location, the Secured
Party shall nevertheless have and retain a lien on and security interest
therein.  The Debtor owns and shall at all times own all Permitted Collateral
Locations, except to the extent otherwise disclosed under Item 2 on
Schedule A.  The Debtor shall not move its chief executive office or maintain a
place of business at a location other than those specified under Item 1 on
Schedule A or permit the Collateral to be located at a location other than those
specified under Item 2 on Schedule A, in each case without first providing the
Secured Party 30 days’ prior written notice of the Debtor’s intent to do so;
provided that the Debtor shall at all times maintain its chief executive office
and, unless otherwise specifically agreed to in writing by the Secured Party,
Permitted Collateral Locations in the United States of America or Canada and,
with respect to any new chief executive office or place of business or location
of Collateral, the Debtor shall have taken all action requested by the Secured
Party to maintain the lien and security interest of the Secured Party in the
Collateral at all times fully perfected and in full force and effect.
 
(c)The Debtor’s legal name and jurisdiction of organization is correctly set
forth in the first paragraph of this Agreement.  The Debtor has not transacted
business at any time during the immediately preceding 5 year period, and does
not currently transact business, under any other legal names or trade names
other than the prior legal names and trade names (if any) set forth on
Schedule B attached hereto.  The Debtor shall not change its legal name or
transact business under any other trade name without first giving 30 days’ prior
written notice of its intent to do so to the Secured Party.
 
(d)The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature and description, whether voluntary or involuntary, except for the lien
and security interest of the Secured Party therein.  The Debtor shall warrant
and defend the Collateral against any claims and demands of all persons at any
time claiming the same or any interest in the Collateral adverse to the Secured
Party.
 
(e)The Debtor shall promptly pay when due all taxes, assessments and
governmental charges and levies upon or against the Debtor or any of the
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith by appropriate proceedings which prevent foreclosure or other
realization upon any of the Collateral and preclude interference with the
operation of the Debtor’s business in the ordinary course, and the Debtor shall
have established adequate reserves therefor.
 
 
-4-

--------------------------------------------------------------------------------

 
 
 (f)       The Debtor shall not use, manufacture, sell, or distribute any
Collateral in violation of any statute, ordinance, or other governmental
requirement. The Debtor shall not waste or destroy the Collateral or any part
thereof or be negligent in the care or use of any Collateral. The Debtor shall
perform in all material respects its obligations under any contract or other
agreement constituting part of the Collateral, it being understood and agreed
that the Secured Party has no responsibility to perform such obligations.
 
(g)  Subject to Sections 4(b), 6(b), 6(c), and 7(c) hereof, the Debtor shall
not, without the Secured Party’s prior written consent or in the ordinary course
of Debtor’s business, sell, assign, mortgage, lease or otherwise dispose of the
Collateral or any interest therein. Notwithstanding anything to the contrary
herein, nothing in this Agreement shall prohibit or prevent the Debtor from
creating, incurring or entering into a Permitted Lien (as hereinafter
defined).  “Permitted Lien” means the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Debtor have been established in accordance with GAAP,  (b) Liens imposed by law
which were incurred in the ordinary course of the Debtors’ business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Debtor’s biness, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Debtor and its consolidated subsidiaries or (y)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing for the foreseeable future the forfeiture or sale
of the property or asset subject to such Lien and (c) Liens or security interest
that are junior to the security interest granted pursuant to this Agreement.
 
(h)The Debtor shall at all times insure the Collateral consisting of tangible
personal property against such risks and hazards as other persons similarly
situated insure against, and including in any event loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the
Secured Party may specify.  All insurance required hereby shall be maintained in
amounts and under policies and with insurers acceptable to the Secured Party,
and all such policies shall contain loss payable clauses naming the Secured
Party as loss payee as its interest may appear (and, if the Secured Party
requests, naming the Secured Party as an additional insured therein) in a form
acceptable to the Secured Party.  All premiums on such insurance shall be paid
by the Debtor.  Certificates of insurance evidencing compliance with the
foregoing and, at the Secured Party’s request, the policies of such insurance
shall be delivered by the Debtor to the Secured Party.  All insurance required
hereby shall provide that any loss shall be payable to the Secured Party
notwithstanding any act or negligence of the Debtor, shall provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Debtor and the Secured Party of written notice thereof, and shall be
satisfactory to the Secured Party in all other respects.  In case of any
material loss, damage to, or destruction of the Collateral or any part thereof,
the Debtor shall promptly give written notice thereof to the Secured Party
generally describing the nature and extent of such damage or destruction.  In
case of any loss, damage to or destruction of the Collateral or any part
thereof, the Debtor, whether or not the insurance proceeds, if any, received on
account of such damage or destruction shall be sufficient for that purpose, at
the Debtor’s cost and expense, shall promptly repair or replace the Collateral
so lost, damaged, or destroyed, except to the extent such Collateral, prior to
its loss, damage, or destruction, had become uneconomical, obsolete or worn out
and is not necessary for or of importance to the proper conduct of the Debtor’s
business in the ordinary course.  In the event the Debtor shall receive any
proceeds of such insurance,  to the extent not actually utilized by the Debtor
to repair or replace the Collateral so lost, damaged or destroyed, the Debtor
shall immediately pay over such proceeds to the Secured Party.  The Debtor
hereby authorizes the Secured Party, at the Secured Party’s option, to adjust,
compromise and settle any losses under any insurance afforded at any time during
the existence of any Event of Default or any other event or condition which with
the lapse of time or the giving of notice, or both, would constitute an Event of
Default, and the Debtor does hereby irrevocably constitute the Secured Party,
and each of its nominees, officers, agents, attorneys, and any other person whom
the Secured Party may designate, as the Debtor’s attorneys-in-fact, with full
power and authority to effect such adjustment, compromise and/or settlement and
to endorse any drafts drawn by an insurer of the Collateral or any part thereof
and to do everything necessary to carry out such purposes and to receive and
receipt for any unearned premiums due under policies of such insurance.  Unless
the Secured Party elects to adjust, compromise or settle losses as aforesaid,
any adjustment, compromise and/or settlement of any losses under any insurance
shall be made by the Debtor subject to final approval of the Secured Party
(regardless of whether or not an Event of Default shall have occurred) in the
case of losses exceeding $50,000.  Net insurance proceeds received by the
Secured Party under the provisions hereof or under any policy of insurance
covering the Collateral or any part thereof shall be applied to the reduction of
the Obligations (whether or not then due); provided, however, that the Secured
Party may in its sole discretion release any or all such insurance proceeds to
the Debtor.  All insurance proceeds shall be subject to the lien and security
interest of the Secured Party hereunder.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Unless the Debtor provides the Secured Party with evidence of the insurance
coverage required by this Security Agreement, the Secured Party may purchase
insurance at the Debtor’s expense to protect the Secured party’s interests in
the Collateral.  This insurance may, but need not, protect the debtor’s
interests in the Collateral.  The coverage purchased by the Secured Party may
not pay any claims that the Debtor makes or any claim that is made against the
Debtor in connection with the Collateral.  The Debtor may later cancel any such
insurance purchased by the Secured Party, but only after providing the Secured
Party with evidence that the Debtor has obtained insurance as required by this
Security Agreement.  If the Secured Party purchases insurance for the
Collateral, the Debtor will be responsible for the costs of that insurance,
including interest and any other charges that are reasonably imposed upon the
Secured Party in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance.  The costs of
the insurance may be added to the Obligations secured hereby.  The costs of the
insurance may be more than the cost of insurance the Debtor may be able to
obtain on its own.
 
(i)The Debtor shall at all times allow the Secured Party and its representatives
free access to and right of inspection of the Collateral; provided that, unless
the Secured Party believes in good faith an Event of Default, or any other event
or condition which with the lapse of time or the giving of notice, or both,
would constitute an Event of Default, exists, any such access or inspection
shall only be required during the Debtor’s normal business hours.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j)       If any Collateral is in the possession or control of any of the
Debtor’s agents or processors and the Secured Party so requests, the Debtor
agrees to notify such agents or processors in writing of the Secured Party’s
security interest therein and instruct them to hold all such Collateral for the
Secured Party’s account and subject to the Secured Party’s instructions. The
Debtor shall, upon the request of the Secured Party, authorize and instruct all
bailees and other parties, if any, at any time processing, labeling, packaging,
holding, storing, shipping or transferring all or any part of the Collateral to
permit the Secured Party and its representatives to examine and inspect any of
the Collateral then in such party’s possession and to verify from such party’s
own books and records any information concerning the Collateral or any part
thereof which the Secured Party or its representatives may seek to verify. As to
any premises not owned by the Debtor wherein any of the Collateral is located,
the Debtor shall, at the Secured Party’s request, cause each party having any
right, title or interest in, or lien on, any of such premises to enter into an
agreement (any such agreement to contain a legal description of such premises)
whereby such party disclaims any right, title and interest in, and lien on, the
Collateral and allows the removal of such Collateral by the Secured Party and is
otherwise in form and substance reasonably acceptable to the Secured Party;
provided, however, that no such agreement need be obtained with respect to any
one location wherein the value of the Collateral as to which such agreement has
not been obtained aggregates less than $50,000 at any one time.
 
(k)The Debtor agrees from time to time to deliver to the Secured Party such
evidence of the existence, identity and location of the Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by the
Debtor, copies of customer invoices or the equivalent and original shipping or
delivery receipts for all merchandise and other goods sold or leased or services
rendered, together with the Debtor’s warranty of the genuineness thereof, and
reports stating the book value of Inventory and Equipment by major category and
location), in each case as the Secured Party may reasonably request.  The
Secured Party shall have the right to verify all or any part of the Collateral
in any manner, and through any medium, which the Secured Party considers
appropriate (including, without limitation, the verification of Collateral by
use of a fictitious name), and the Debtor agrees to furnish all assistance and
information, and perform any acts, which the Secured Party may reasonably
require in connection therewith.  The Debtor shall promptly notify the Secured
Party of any Collateral which the Debtor has determined to have been rendered
obsolete, stating the prior book value of such Collateral, its type and
location.  
 
(l)  The Debtor shall comply in all material respects with the terms and
conditions of all leases, easements, right-of-way agreements and other similar
agreements binding upon the Debtor or affecting the Collateral or any part
thereof, and all orders, ordinances, laws and statutes of any city, state or
other governmental entity, department, or agency having jurisdiction with
respect to the premises wherein such Collateral is located or the conduct of
business thereon.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(m)      Schedule C attached hereto contains a true, complete, and current
listing of all patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor) owned by the Debtor as of the date hereof that are registered with any
governmental authority. The Debtor shall promptly notify the Secured Party in
writing of any additional intellectual property rights acquired or arising after
the date hereof, and shall submit to the Secured Party a supplement to Schedule
C to reflect such additional rights (provided the Debtor’s failure to do so
shall not impair the Secured Party’s security interest therein). The Debtor owns
or possesses rights to use all franchises, licenses, patents, trademarks, trade
names, tradestyles, copyrights, and rights with respect to the foregoing which
are required to conduct its business. No event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights, and the Debtor is not liable to any person for
infringement under applicable law with respect to any such rights as a result of
its business operations.
 
(n)Schedule F attached hereto contains a true, complete and current listing of
all Commercial Tort Claims held by the Debtor as of the date hereof, each
described by reference to the specific incident given rise to the claim.  The
Debtor agrees to execute and deliver to the Secured Party a supplement to this
Agreement in the form attached hereto as Schedule G, or in such other form
acceptable to the Secured Party, promptly upon becoming aware of any other
Commercial Tort Claim held or maintained by the Debtor arising after the date
hereof (provided the Debtor’s failure to do so shall not impair the Secured
Party’s security interest therein).
 
(o)The Debtor agrees to execute and deliver to the Secured Party such further
agreements, assignments, instruments, and documents and to do all such other
things as the Secured Party may reasonably deem necessary or appropriate to
assure the Secured Party its lien and security interest hereunder, including,
without limitation, (i) such financing statements, and amendments thereof or
supplements thereto, and such other instruments and documents as the Secured
Party may from time to time reasonably require in order to comply with the UCC
and any other applicable law, (ii) such agreements with respect to patents,
trademarks, copyrights, and similar intellectual property rights as the Secured
Party may from time to time reasonably require to comply with the filing
requirements of the United States Patent and Trademark Office and the United
States Copyright Office, and (iii) such control agreements with respect to
Deposit Accounts, Investment Property, Letter-of-Credit Rights, and electronic
Chattel Paper, and to cause the relevant depository institutions, financial
intermediaries, and issuers to execute and deliver such control agreements, as
the Secured Party may from time to time reasonably require.  The Debtor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Secured Party without notice thereof to the Debtor
wherever the Secured Party in its sole discretion desires to file the same.  The
Debtor hereby authorizes the Secured Party to file any and all financing
statements covering the Collateral or any part thereof as the Secured Party may
require, including financing statements describing the Collateral as “all
assets” or “all personal property” or words of like meaning.  The Secured Party
may order lien searches from time to time against the Debtor and the Collateral,
and the Debtor shall promptly reimburse the Secured Party for all reasonable
costs and expenses incurred in connection with such lien searches.  In the event
for any reason the law of any jurisdiction other than New York becomes or is
applicable to the Collateral or any part thereof, or to any of the Obligations,
the Debtor agrees to execute and deliver all such instruments and documents and
to do all such other things as the Secured Party in its sole discretion deems
necessary or appropriate to preserve, protect, and enforce the lien and security
interest of the Secured Party under the law of such other jurisdiction.  The
Debtor agrees to mark its books and records to reflect the lien and security
interest of the Secured Party in the Collateral.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(p)On failure of the Debtor to perform any of the covenants and agreements
herein contained, the Secured Party may, at its option, perform the same and in
so doing may expend such sums as the Secured Party may reasonably deem advisable
in the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, liens and encumbrances,
expenditures made in defending against any adverse claims, and all other
expenditures which the Secured Party may be compelled to make by operation of
law or which the Secured Party may make by agreement or otherwise for the
protection of the security hereof.  All such sums and amounts so expended shall
be repayable by the Debtor immediately without notice or demand, shall
constitute additional Obligations secured hereunder and shall bear interest from
the date said amounts are expended at the “Default Rate” (as such term is
defined in the Credit Agreement hereinafter defined, the “Default Rate”). No
such performance of any covenant or agreement by the Secured Party on behalf of
the Debtor, and no such advancement or expenditure therefor, shall relieve the
Debtor of any default under the terms of this Security Agreement or in any way
obligate the Secured Party to take any further or future action with respect
thereto.  The Secured Party, in making any payment hereby authorized, may do so
according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien or title or claim.  The Secured Party, in
performing any act hereunder, shall be the sole judge of whether the Debtor is
required to perform same under the terms of this Security Agreement.  The
Secured Party is hereby authorized to charge any account of the Debtor
maintained with the Secured Party for the amount of such sums and amounts so
expended.
 
Section 4.Special Provisions Re: Receivables.
 
(a)As of the time any Receivable becomes subject to the security interest
provided for hereby, and at all times thereafter, the Debtor shall be deemed to
have warranted as to each and all of such Receivables that all warranties of the
Debtor set forth in this Security Agreement are to the Debtor’s knowledge true
and correct with respect to each such Receivable; that each Receivable and all
papers and documents relating thereto are genuine and in all respects what they
purport to be; that each Receivable is valid and subsisting; that no such
Receivable is evidenced by any Instrument or Chattel Paper unless such
Instrument or Chattel Paper has theretofore been endorsed by the Debtor and
delivered to the Secured Party (except to the extent the Secured Party
specifically requests the Debtor not to do so with respect to any such
Instrument or Chattel Paper); that no surety bond was required or given in
connection with such Receivable or the contracts or purchase orders out of which
the same arose; that the amount of the Receivable represented as owing is the
correct amount actually and unconditionally owing, except for normal cash
discounts on normal trade terms in the ordinary course of business; and that the
amount of such Receivable represented as owing is not disputed and is not
subject to any set-offs, credits, deductions or countercharges other than those
arising in the ordinary course of the Debtor’s business which are disclosed to
the Secured Party in writing promptly upon the Debtor becoming aware
thereof.  Without limiting the foregoing, if any Receivable arises out of a
contract with the United States of America, or any state or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, the Debtor agrees to notify the Secured Party and, at the Secured
Party’s request, execute whatever instruments and documents are required by the
Secured Party in order that such Receivable shall be assigned to the Secured
Party and that proper notice of such assignment shall be given under the federal
Assignment of Claims Act (or any successor statute) or any similar state or
local statute, as the case may be.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)Unless and until an Event of Default which has not been cured  occurs, any
merchandise or other goods which are returned by a customer or account debtor or
otherwise recovered may be resold by the Debtor in the ordinary course of its
business as presently conducted in accordance with Section 6(b) hereof; and,
during the existence of any Event of Default, such merchandise and other goods
shall be set aside at the request of the Secured Party and held by the Debtor as
trustee for the Secured Party and shall remain part of the Secured Party’s
Collateral.  Unless and until an Event of Default occurs, the Debtor may settle
and adjust disputes and claims with its customers and account debtors, handle
returns and recoveries and grant discounts, credits and allowances in the
ordinary course of its business as presently conducted for amounts and on terms
which the Debtor in good faith considers advisable; and, during the existence of
any Event of Default, at the Secured Party’s request, the Debtor shall notify
the Secured Party promptly of all returns and recoveries and, on the Secured
Party’s written request, deliver any such merchandise or other goods to the
Secured Party.  During the existence of any Event of Default, at the Secured
Party’s request, the Debtor shall also notify the Secured Party promptly of all
disputes and claims and settle or adjust them at no expense to the Secured
Party, but no discount, credit or allowance other than on normal trade terms in
the ordinary course of business as presently conducted shall be granted to any
customer or account debtor and no returns of merchandise or other goods shall be
accepted by the Debtor without the Secured Party’s consent.  The Secured Party
may, at all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Secured Party considers advisable.
 
(c)Unless delivered to the Secured Party or its agent, all tangible Chattel
Paper and Instruments shall contain a legend acceptable to the Secured Party
indicating that such Chattel Paper or Instrument is subject to the security
interest of the Secured Party contemplated by this Security Agreement.
 
Section 5.Collection of Receivables.
 
(a)Except as otherwise provided in this Security Agreement, the Debtor shall
make collection of all Receivables and may use the same to carry on its business
in accordance with sound business practice and otherwise subject to the terms
hereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)Upon the occurrence of any Event of Default, and whether or not the Secured
Party has exercised any or all of its rights under other provisions of this
Section 5, in the event the Secured Party requests the Debtor to do so:
 
(i)all Instruments and Chattel Paper at any time constituting part of the
Receivables or any other Collateral (including any postdated checks) shall, upon
receipt by the Debtor, be immediately endorsed to and deposited with the Secured
Party; and/or
 
(ii)the Debtor shall instruct all customers and account debtors to remit all
payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Secured Party.
 
(c)Upon the occurrence of any Event of Default, which has not been cured
, whether or not the Secured Party has exercised any or all of its rights under
other provisions of this Section 5, the Secured Party or its designee may notify
the Debtor’s customers and account debtors at any time that Receivables or any
other Collateral have been assigned to the Secured Party or of the Secured
Party’s security interest therein, and either in its own name, or the Debtor’s
name, or both, demand, collect (including, without limitation, through a lockbox
analogous to that described in Section 5(b)(ii) hereof), receive, receipt for,
sue for, compound and give acquittance for any or all amounts due or to become
due on Receivables or any other Collateral, and in the Secured Party’s
discretion file any claim or take any other action or proceeding which the
Secured Party may deem necessary or appropriate to protect or realize upon the
security interest of the Secured Party in the Receivables or any other
Collateral.
 
(d)Any proceeds of Receivables or other Collateral transmitted to or otherwise
received by the Secured Party pursuant to any of the provisions of Sections 5(b)
or 5(c) hereof may be handled and administered by the Secured Party in and
through a remittance account at the Secured Party, and the Debtor acknowledges
that the maintenance of such remittance account by the Secured Party is solely
for the Secured Party’s convenience and that the Debtor does not have any right,
title or interest in such remittance account or any amounts at any time standing
to the credit thereof. The Secured Party may, after the occurrence and during
the continuation of any Event of Default or of any event or condition which with
the lapse of time or the giving of notice, or both, would constitute an Event of
Default, apply all or any part of any proceeds of Receivables or other
Collateral received by it from any source to the payment of the Obligations
(whether or not then due and payable), such applications to be made in such
amounts, in such manner and order and at such intervals as the Secured Party may
from time to time in its discretion determine, but not less often than once each
week.  The Secured Party need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Secured Party has received
final payment therefor in cash or final solvent credits.  However, if the
Secured Party does give credit for any item prior to receiving final payment
therefor and the Secured Party fails to receive such final payment or an item is
charged back to the Secured Party for any reason, the Secured Party may at its
election in either instance charge the amount of such item back against the
remittance account or any account of the Debtor maintained with the Secured
Party, together with interest thereon at the Default Rate.  Concurrently with
each transmission of any proceeds of Receivables or other Collateral to the
remittance account, the Debtor shall furnish the Secured Party with a report in
such form as the Secured Party shall reasonably require identifying the
particular Receivable or other Collateral from which the same arises or
relates. Unless and until an Event of Default or an event or condition which
with the lapse of time or the giving of notice, or both, would constitute an
Event of Default shall have occurred and be continuing, the Secured Party will
release proceeds of Collateral which the Secured Party has not applied to the
Obligations as provided above from the remittance account from time to time,
promptly after receipt thereof.  The Debtor hereby indemnifies the Secured Party
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and attorneys’ fees suffered or incurred by the Secured
Party because of the maintenance of the foregoing arrangements; provided,
however, that the Debtor shall not be required to indemnify the Secured Party
for any of the foregoing to the extent they arise solely from the gross
negligence or willful misconduct of the Secured Party.  The Secured Party shall
have no liability or responsibility to the Debtor for accepting any check, draft
or other order for payment of money bearing the legend “payment in full” or
words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 6.Special Provisions Re:  Inventory and Equipment.
 
(a)The Debtor shall at its own cost and expense maintain, keep and preserve the
Inventory in good and merchantable condition and keep and preserve the Equipment
in good repair, working order and condition, ordinary wear and tear
excepted, and, without limiting the foregoing, make all necessary and proper
repairs, replacements and additions to the Equipment so that the efficiency
thereof shall be fully preserved and maintained.
 
(b)The Debtor may, until an Event of Default has occurred and is continuing,
use, consume and sell the Inventory in the ordinary course of its business, but
a sale in the ordinary course of business shall not under any circumstance
include any transfer or sale in satisfaction, partial or complete, of a debt
owing by the Debtor.
 
(c)The Debtor may, until an Event of Default has occurred and is continuing and
thereafter until otherwise notified by the Secured Party, sell obsolete, worn
out or unusable Equipment which is concurrently replaced with similar Equipment
at least equal in quality and condition to that sold and owned by the Debtor
free of any lien, charge or encumbrance other than the security interest granted
hereby.
 
(d)As of the time any Inventory or Equipment becomes subject to the security
interest provided for hereby and at all times thereafter, the Debtor shall be
deemed to have warranted as to any and all of such Inventory and Equipment that
all warranties of the Debtor set forth in this Security Agreement are true and
correct with respect to such Inventory and Equipment; that all of such Inventory
and Equipment is located at a location set forth pursuant to Section 3(b)
hereof; and that, in the case of Inventory, such Inventory is new and unused and
in good and merchantable condition.  The Debtor warrants and agrees that no
Inventory is or will be consigned to any other person without the Secured
Party’s prior written consent.
 
(e)The Debtor shall at its own cost and expense cause the lien of the Secured
Party in and to any portion of the Collateral subject to a certificate of title
law to be duly noted on such certificate of title or to be otherwise filed in
such manner as is prescribed by law in order to perfect such lien and shall
cause all such certificates of title and evidences of lien to be deposited with
the Secured Party.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(f)Except for Equipment from time to time located on the real estate described
on Schedule D attached hereto and as otherwise disclosed to the Secured Party in
writing, none of the Equipment is or will be attached to real estate in such a
manner that the same may become a fixture.
 
(g)If any of the Inventory is at any time evidenced by a document of title, such
document shall be promptly delivered by the Debtor to the Secured Party except
to the extent the Secured Party specifically requests the Debtor not to do so
with respect to any such document.
 
Section 7.Special Provisions Re:  Investment Property, Subsidiary Interests and
Deposits.
 
(a)Unless and until an Event of Default has occurred and is continuing and
thereafter until notified to the contrary by the Secured Party pursuant to
Section 9(d) hereof:
 
(i)all the Debtor shall be entitled to exercise all voting and/or consensual
powers pertaining to the Investment Property and Subsidiary Interests or any
part thereof, for all purposes not inconsistent with the terms of this Security
Agreement or any other document evidencing or otherwise relating to any
Obligations; and
 
 (i)  the Debtor shall be entitled to receive and retain all cash dividends paid
upon or in respect of the Investment Property and Subsidiary Interests.
 
(b)All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) and Subsidiary
Interests of the Debtor on the date hereof is listed and identified on
Schedule E attached hereto and made a part hereof. The Debtor shall promptly
notify the Secured Party of any other Investment Property or Subsidiary
Interests acquired or maintained by the Debtor after the date hereof, and shall
submit to the Secured Party a supplement to Schedule E to reflect such
additional rights (provided the Debtor’s failure to do so shall not impair the
Secured Party’s security interest therein).  Certificates for all certificated
securities now or at any time constituting Investment Property or Subsidiary
Interests shall be promptly delivered by the Debtor to the Secured Party duly
endorsed in blank for transfer or accompanied by an appropriate assignment or
assignments or an appropriate undated stock power or powers, in every case
sufficient to transfer title thereto including, without limitation, all stock
received in respect of a stock dividend or resulting from a split-up, revision
or reclassification of the Investment Property or Subsidiary Interests or any
part thereof or received in addition to, in substitution of or in exchange for
the Investment Property or Subsidiary Interests or any part thereof as a result
of a merger, consolidation or otherwise.  With respect to any uncertificated
securities or any Investment Property or Subsidiary Interests held by a
securities intermediary, commodity intermediary, or other financial intermediary
of any kind, at the Secured Party’s request, the Debtor shall execute and
deliver, and shall cause any such issuer or intermediary to execute and deliver,
an agreement among the Debtor, the Secured Party, and such issuer or
intermediary in form and substance satisfactory to the Secured Party which
provides, among other things, for the issuer’s or intermediary’s agreement that
it shall comply with entitlement orders, and apply any value distributed on
account of any such Investment Property or Subsidiary Interests, as directed by
the Secured Party without further consent by the Debtor.  The Secured Party may
at any time, after the occurrence of an Event of Default or an event or
condition which with the lapse of time or the giving of notice, or both, would
constitute an Event of Default, cause to be transferred into its name or the
name of its nominee or nominees all or any part of the Investment Property and
Subsidiary Interests hereunder.  
 
 
-13-

--------------------------------------------------------------------------------

 
 
(c)Unless and until an Event of Default, or an event or condition which with the
lapse of time or the giving of notice, or both, would constitute an Event of
Default, has occurred and is continuing, the Debtor may sell or otherwise
dispose of any Investment Property, provided that the Debtor shall not sell or
otherwise dispose of any Subsidiary Interests without the prior written consent
of the Secured Party.  After the occurrence and during the continuation of any
Event of Default or of any event or condition which with the lapse of time or
the giving of notice, or both, would constitute an Event of Default, the Debtor
shall not sell all or any part of the Investment Property without the prior
written consent of the Secured Party.
 
(d)The Debtor represents that on the date of this Security Agreement, none of
the Investment Property or Subsidiary Interests consists of margin stock (as
such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System) except to the extent the Debtor has delivered to the Secured
Party a duly executed and completed Form U-1 with respect to such stock.  If at
any time the Investment Property or Subsidiary Interests or any part thereof
consists of margin stock, the Debtor shall promptly so notify the Secured Party
and deliver to the Secured Party a duly executed and completed Form U-1 and such
other instruments and documents reasonably requested by the Secured Party in
form and substance satisfactory to the Secured Party.
 
(e)The Debtor represents and warrants to, and agrees with, the Secured Party as
follows:  (i) as of the date hereof, the Subsidiary Interests listed and
described on Schedule E hereto constitute the percentage of the equity interest
in each Subsidiary set forth thereon owned by the Debtor; (ii) as of the date
hereof, copies of the certificate or articles of incorporation and by-laws,
certificate or articles of organization and operating agreement, and partnership
agreement of each Subsidiary (each such agreement being hereinafter referred to
as an “Organizational Agreement”) heretofore delivered to the Secured Party are
true and correct copies thereof and have not been amended or modified in any
respect other than as stated therein, and (iii) without the prior written
consent of the Secured Party, the Debtor hereby agrees not to amend or modify
any Organizational Agreement which would in any manner adversely affect or
impair the Subsidiary Interests of the Debtor or reduce or dilute the rights of
the Debtor with respect to any Subsidiary Interests, any of such actions done
without such prior written consent to be null and void. The Debtor shall perform
when due all of its obligations under each Organizational Agreement.
 
(f)All Deposit Accounts of the Debtor on the date hereof are listed and
identified (by account number and depository institution) on Schedule E attached
hereto and made a part hereof. The Debtor shall promptly notify the Secured
Party of any other Deposit Account opened or maintained by the Debtor after the
date hereof, and shall submit to the Secured Party a supplement to Schedule E to
reflect such additional accounts (provided the Debtor’s failure to do so shall
not impair the Secured Party’s security interest therein).  With respect to any
Deposit Account maintained by a depository institution other than the Secured
Party, and as a condition to the establishment and maintenance of any such
Deposit Account except as otherwise agreed to in writing by the Secured Party,
the Debtor, the depository institution, and the Secured Party shall execute and
deliver an account control agreement in form and substance satisfactory to the
Secured Party which provides, among other things, for the depository
institution’s agreement that it will comply with instructions originated by the
Secured Party directing the disposition of the funds in the Deposit Account
without further consent by such Debtor.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 8. Power of Attorney.  In addition to any other powers of attorney
contained herein, the Debtor hereby appoints the Secured Party, its nominee, and
any other person whom the Secured Party may designate, as the Debtor’s
attorney-in-fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default to sign the Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to the Debtor’s customers, account debtors and other
obligors; to endorse the Debtor’s name on any checks, notes, acceptances, money
orders, drafts and any other forms of payment or security that may come into the
Secured Party’s possession or on any assignments, stock powers, or other
instruments of transfer relating to the Collateral or any part thereof; to sign
the Debtor’s name on any invoice or bill of lading relating to any Collateral,
on claims to enforce collection of any Collateral, on notices to and drafts
against customers and account debtors and other obligors, on schedules and
assignments of Collateral, on notices of assignment and on public records; to
notify the post office authorities to change the address for delivery of the
Debtor’s mail to an address designated by the Secured Party; to receive, open
and dispose of all mail addressed to the Debtor; and to do all things necessary
to carry out this Agreement.  The Debtor hereby ratifies and approves all
reasonable acts of any such attorney and agrees that neither the Secured Party
nor any such attorney will be liable for any acts or omissions nor for any error
of judgment or mistake of fact or law other than such person’s gross negligence
or willful misconduct.  The Secured Party may file one or more financing
statements disclosing its security interest in any or all of the Collateral
without the Debtor’s signature appearing thereon.  The Debtor also hereby grants
the Secured Party a power of attorney to execute any such financing statements,
or amendments and supplements to financing statements, on behalf of the Debtor
without notice thereof to the Debtor.  The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Obligations have been fully
paid and satisfied and all agreements of the Secured Party to extend credit to
or for the account of the Borrower have expired or otherwise have been
terminated.
 
Section 9.Defaults and Remedies.
 
(a)For the purposes of this Agreement, “Event of Default” shall have the same
meaning as ascribed thereto under the Credit Agreement dated as of April 7, 2014
between the Borrower, the guarantors party thereto and the Secured Party (the
“Credit Agreement”).  The occurrence of any one or more Events of Default under
the Credit Agreement shall constitute an “Event of Default” hereunder.
 
Nothing herein contained shall impair the demand character of any of the
Obligations which are expressed to be payable on demand.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)Upon the occurrence and during the continuation of any Event of Default, the
Secured Party shall have, in addition to all other rights provided herein or by
law, the rights and remedies of a secured party under the UCC (regardless of
whether the UCC is the law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Secured Party may, without demand and without advertisement,
notice, hearing or process of law, all of which the Debtor hereby waives, at any
time or times, sell and deliver all or any part of the Collateral (and any other
property of the Debtor attached thereto or found therein) held by or for it at
public or private sale, for cash, upon credit or otherwise, at such prices and
upon such terms as the Secured Party deems advisable, in its sole
discretion.  In addition to all other sums due the Secured Party hereunder, the
Debtor shall pay the Secured Party all reasonable costs and expenses incurred by
the Secured Party, including attorneys’ fees and court costs, in obtaining,
liquidating or enforcing payment of Collateral or the Obligations or in the
prosecution or defense of any action or proceeding by or against the Secured
Party or the Debtor concerning any matter arising out of or connected with this
Security Agreement or the Collateral or the Obligations, including, without
limitation, any of the foregoing arising in, arising under or related to a case
under the United States Bankruptcy Code (or any successor statute).  Any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the Debtor in accordance with
Section 12(b) hereof at least 10 days before the time of sale or other event
giving rise to the requirement of such notice; provided however, no notification
need be given to the Debtor if the Debtor has signed, after an Event of Default
has occurred, a statement renouncing any right to notification of sale or other
intended disposition.  The Secured Party shall not be obligated to make any sale
or other disposition of the Collateral regardless of notice having been
given.  The Secured Party may be the purchaser at any such sale.  The Debtor
hereby waives all of its rights of redemption from any such sale.  The Secured
Party may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, be made at the time and place to which the
sale was postponed or the Secured Party may further postpone such sale by
announcement made at such time and place.  The Secured Party has no obligation
to prepare the Collateral for sale.  The Secured Party may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and the Debtor acknowledges and agrees that the absence of such warranties shall
not render the disposition commercially unreasonable.
 
(c)Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default, the Secured Party shall have the right, in
addition to all other rights provided herein or by law, to take physical
possession of any and all of the Collateral and anything found therein, the
right for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the Debtor’s premises (the Debtor hereby agreeing to
lease such premises without cost or expense to the Secured Party or its designee
if the Secured Party so requests) or to remove the Collateral or any part
thereof to such other places as the Secured Party may desire.  Upon the
occurrence of any Event of Default, the Secured Party shall have the right to
exercise any and all rights with respect to all Deposit Accounts of the Debtor,
including, without limitation, the right to direct the disposition of the funds
in each Deposit Account and to collect, withdraw and receive all amounts due or
to become due or payable under each such Deposit Account.  Upon the occurrence
and during the continuation of any Event of Default, the Debtor shall, upon the
Secured Party’s demand, promptly assemble the Collateral and make it available
to the Secured Party at a place designated by the Secured Party.  If the Secured
Party exercises its right to take possession of the Collateral, the Debtor shall
also at its expense perform any and all other steps requested by the Secured
Party to preserve and protect the security interest hereby granted in the
Collateral, such as placing and maintaining signs indicating the security
interest of the Secured Party, appointing overseers for the Collateral and
maintaining Collateral records.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(d)Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default, all rights of the Debtor to exercise the
voting and/or consensual powers which it is entitled to exercise pursuant to
Section 7(a)(i) hereof and/or to receive and retain the distributions which it
is entitled to receive and retain pursuant to Section 7(a)(ii) hereof, shall, at
the option of the Secured Party, cease and thereupon become vested in the
Secured Party, which, in addition to all other rights provided herein or by law,
shall then be entitled solely and exclusively to exercise all voting and other
consensual powers pertaining to the Investment Property (including, without
limitation, the right to deliver notice of control with respect to any
Investment Property held in a securities account or commodity account and
deliver all entitlement orders with respect thereto) and/or to receive and
retain the distributions which the Debtor would otherwise have been authorized
to retain pursuant to Section 7(a)(ii) hereof and shall then be entitled solely
and exclusively to exercise any and all rights of conversion, exchange or
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Secured Party were the absolute owner
thereof.  Without limiting the foregoing, the Secured Party shall have the right
to exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Secured Party of any right, privilege or option pertaining to any
Investment Property and, in connection therewith, to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Secured Party may determine.  In the event the Secured Party in good faith
believes any of the Collateral constitutes restricted securities within the
meaning of any applicable securities laws, any disposition thereof in compliance
with such laws shall not render the disposition commercially unreasonable.
 
(e)Without in any way limiting the foregoing, the Debtor hereby grants to the
Secured Party a royalty-free irrevocable license and right to use all of the
Debtor’s patents, patent applications, patent licenses, trademarks, trademark
registrations, trademark licenses, trade names, trade styles, copyrights,
copyright applications, copyright licenses, and similar intangibles in
connection with any foreclosure or other realization by the Secured Party on all
or any part of the Collateral.  The license and right granted the Secured Party
hereby shall be without any royalty or fee or charge whatsoever.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(f)The powers conferred upon the Secured Party hereunder are solely to protect
its interest in the Collateral and shall not impose on it any duty to exercise
such powers.  The Secured Party shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession or
control if such Collateral is accorded treatment substantially equivalent to
that which the Secured Party accords its own property, consisting of similar
type assets, it being understood, however, that the Secured Party shall have no
responsibility for ascertaining or taking any action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
such Collateral, whether or not the Secured Party has or is deemed to have
knowledge of such matters.  This Security Agreement constitutes an assignment of
rights only and not an assignment of any duties or obligations of the Debtor in
any way related to the Collateral, and the Secured Party shall have no duty or
obligation to discharge any such duty or obligation.  The Secured Party shall
have no responsibility for taking any necessary steps to preserve rights against
any parties with respect to any Collateral or initiating any action to protect
the Collateral against the possibility of a decline in market value.  Neither
the Secured Party nor any party acting as attorney for the Secured Party shall
be liable for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct.
 
(g)Failure by the Secured Party to exercise any right, remedy or option under
this Security Agreement or any other agreement between the Debtor and the
Secured Party or provided by law, or delay by the Secured Party in exercising
the same, shall not operate as a waiver; and no waiver by the Secured Party
shall be effective unless it is in writing and then only to the extent
specifically stated.  The rights and remedies of the Secured Party under this
Security Agreement shall be cumulative and not exclusive of any other right or
remedy which the Secured Party may have.
 
Section 10.  Application of Proceeds.  The proceeds and avails of the Collateral
at any time received by the Secured Party after the occurrence and during the
continuation of any Event of Default shall, when received by the Secured Party
in cash or its equivalent, be applied by the Secured Party as follows:
 
(i)  first, to the payment and satisfaction of all sums paid and costs and
expenses incurred by the Secured Party hereunder or otherwise in connection
herewith, including such monies paid or incurred in connection with protecting,
preserving or realizing upon the Collateral or enforcing any of the terms
hereof, including attorneys’ fees and court costs, together with any interest
thereon (but without preference or priority of principal over interest or of
interest over principal), to the extent the Secured Party is not reimbursed
therefor by the Debtor; and
 
(ii) second, to the payment and satisfaction of the remaining Obligations,
whether or not then due (in whatever order the Secured Party elects), both for
interest and principal.
 
The Debtor shall remain liable to the Secured Party for any deficiency.  Any
surplus remaining after the full payment and satisfaction of the foregoing shall
be returned to the Debtor or to whomsoever the Secured Party reasonably
determines is lawfully entitled thereto.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 11.   Continuing Agreement.  This Security Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
until all of the Obligations, both for principal and interest, have been fully
paid and satisfied and all agreements of the Secured Party to extend credit to
or for the account of the Borrower have expired or otherwise have been
terminated and this Security Agreement shall be terminated.  Upon such
termination of this Security Agreement, the Secured Party shall, upon the
request and at the expense of the Debtor, forthwith release its security
interest hereunder and terminate any financing statement filed to perfect such
security interest (the provisions and obligations of this sentence  shall
survive the termination of this Security Agreement.
 
Section 12.   Miscellaneous.
 
(a)This Security Agreement cannot be changed or terminated orally.  All of the
rights, privileges, remedies and options given to the Secured Party hereunder
shall inure to the benefit of its successors and assigns, and all the terms,
conditions, covenants, agreements, representations and warranties of and in this
Security Agreement shall bind the Debtor and its legal representatives,
successors and assigns, provided that the Debtor may not assign its rights or
delegate its duties hereunder without the Secured Party’s prior written consent.
 
(b)Except as otherwise specified herein, all notices hereunder shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below (or,
if no such address is set forth below, at the address of the Debtor as shown on
the records of the Secured Party), or such other address or telecopier number as
such party may hereafter specify by notice to the other given by courier, by
United States certified or registered mail, by telecopy or by other
telecommunication device capable of creating a written record of such notice and
its receipt.  Notices hereunder shall be addressed:
 

  to the Debtor at:  1001 Avenue of the Americas, 11th Floor       New York, New
York 10018       Attention:  President  

 

  To the Secured Party at:  73 Richmond Street West, Suite PH3       Toronto,
Ontario M5H 1Z4       Attention:  Phillip Vitug  

                        
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, (ii) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the addresses specified in this Section.
 
(c)In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Security Agreement shall
to such extent be construed as not containing such provision, but only as to
such locations where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(d)This Security Agreement shall be deemed to have been made in the State of New
York.  This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based on, arising out of, or relating
to this Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to conflicts of law provisions
(other than Sections 5-1401 and 5-1402 of the New York General Obligations law).
The headings in this Security Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of any provision hereof.
 
(e)This Security Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument.  The
Debtor acknowledges that this Security Agreement is and shall be effective upon
its execution and delivery by the Debtor to the Secured Party, and it shall not
be necessary for the Secured Party to execute this Security Agreement or any
other acceptance hereof or otherwise to signify or express its acceptance
hereof.
 
(f)The Debtor irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of New
York sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(g)The lien and security interest herein created and provided for stand as
direct and primary security for the Obligations of the Borrower arising under or
otherwise relating to the Credit Agreement as well as for any of the other
Obligations secured hereby.  No application of any sums received by the Secured
Party in respect of the Collateral or any disposition thereof to the reduction
of the Obligations or any part thereof shall in any manner entitle the Debtor to
any right, title or interest in or to the Obligations or any collateral or
security therefor, whether by subrogation or otherwise, unless and until all
Obligations have been fully paid and satisfied and all agreements of the Secured
Party to extend credit to or for the account of the Borrower have expired or
otherwise have been terminated.  The Debtor acknowledges that the lien and
security interest hereby created and provided for are absolute and unconditional
and shall not in any manner be affected or impaired by any acts or omissions
whatsoever of the Secured Party or any other holder of any of the Obligations,
and without limiting the generality of the foregoing, the lien and security
interest hereof shall not be impaired by any acceptance by the Secured Party or
any other holder of any of the Obligations of any other security for or
guarantors upon any of the Obligations or by any failure, neglect or omission on
the part of the Secured Party or any other holder of any of the Obligations to
realize upon or protect any of the Obligations or any collateral or security
therefor.  The lien and security interest hereof shall not in any manner be
impaired or affected by (and the Secured Party, without notice to anyone, is
hereby authorized to make from time to time) any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, indulgence, alteration,
substitution, exchange, change in, modification or disposition of any of the
Obligations, or of any collateral or security therefor, or of any guaranty
thereof, or of any instrument or agreement setting forth the terms and
conditions pertaining to any of the foregoing.  The Secured Party may at its
discretion at any time grant credit to the Borrower in such amounts and on such
terms as the Secured Party may elect (all of such to constitute additional
Obligations hereby secured) without in any manner impairing the lien and
security interest created and provided for herein.  In order to realize hereon
and to exercise the rights granted the Secured Party hereunder and under
applicable law, there shall be no obligation on the part of the Secured Party or
any other holder of any of the Obligations at any time to first resort for
payment to the Borrower or to any guaranty of the Obligations or any portion
thereof or to resort to any other collateral, security, property, liens or any
other rights or remedies whatsoever, and the Secured Party shall have the right
to enforce this Agreement irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.
 
[Signature Page to Follow]
 
 
-20-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Debtor has caused this General Security Agreement to be
duly executed and delivered as of the date and year first above written.
 

 
YAPPN CORP.
       
By:
/s/ David Lucatch    
Name:  David Lucatch – A. S. O.

 
Accepted and agreed to as of the date and year first above written.
 

 
TORONTO TREE TOP HOLDINGS LTD.
       
By:
/s/ Simon Yakubowicz    
Name:  Simon Yakubowicz – A. S. O.

 
[Signature Page to General Security Agreement]
 
 
-21-

--------------------------------------------------------------------------------

 
 
Schedule A
 
Locations
 
Item1.
Places of Business (including Debtor’s chief executive office and principal
place of business):

 
Address


1001 Avenue of the Americas
New York, New York 10018
 
Item2.
Permitted Collateral Locations:

 
Address                                     Owner of Premises


1001 Avenue of the Americas
New York, New York 10018
 
 
 

--------------------------------------------------------------------------------

 

Schedule B
 
Other Names
 
A.
Prior Legal Names

 
 
None

 
B.
Trade Names

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
Intellectual Property Rights


 
 

--------------------------------------------------------------------------------

 
 
Schedule D
 
Real Estate Legal Descriptions


 
 

--------------------------------------------------------------------------------

 
 
Schedule E
 
Investment Property, Subsidiary Interests and Deposits
 
A.
Investment Property (other than Subsidiary Interests)

 
 
B.
Subsidiary Interests

 
 
C.
Deposits



 
 

--------------------------------------------------------------------------------

 


Schedule F
 
Commercial Tort Claims




 
 

--------------------------------------------------------------------------------

 
 
Schedule G
 
Supplement to Security Agreement
 
This Supplement to Security Agreement (the “Supplement”) is dated as of this 7th
day of April, 2014, from Yappn Corp. (the “Debtor”), to Toronto Tree Top
Holdings Ltd. (the “Secured Party”).
 
Preliminary Statements
 
A.       The Debtor and the Secured Party are parties to that certain Security
Agreement dated as of the 7th day of April, 2014 (such Security Agreement, as
the same may from time to time be amended, modified or restated, being
hereinafter referred to as the “Security Agreement”).  All capitalized terms
used herein without definition shall have the same meanings herein as such terms
are defined in the Security Agreement.
 
B.       Pursuant to the Security Agreement, the Debtor granted to the Secured
Party, among other things, a continuing security interest in all Commercial Tort
Claims.
 
C.       The Debtor has acquired a Commercial Tort Claim, and executes and
delivers this Supplement to confirm and assure the Secured Party's security
interest therein.
 
Now, Therefore, in consideration of the benefits accruing to the Debtor, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.         In order to secure payment of the Obligations, whether now existing
or hereafter arising, the Debtor does hereby grant to the Secured Party a
continuing lien on and security interest in the Commercial Tort Claim described
below:
 
_______________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________
 
2. Schedule F (Commercial Tort Claims) to the Security Agreement is hereby
amended to include reference to the Commercial Tort Claim referred to in
Section 1 above.  The Commercial Tort Claim described herein is in addition to,
and not in substitution or replacement for, the Commercial Tort Claims
heretofore described in and subject to the Security Agreement, and nothing
contained herein shall in any manner impair the priority of the liens and
security interests heretofore granted by the Debtor in favor of the Secured
Party under the Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        The Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Secured Party may deem
necessary or proper to carry out more effectively the purposes of this
Supplement.
 
4.        No reference to this Supplement need be made in the Security Agreement
or in any other document or instrument making reference to the Security
Agreement, any reference to the Security Agreement in any of such items to be
deemed a reference to the Security Agreement as supplemented hereby.  The Debtor
acknowledges that this Supplement shall be effective upon its execution and
delivery by the Debtor to the Secured Party, and it shall not be necessary for
the Secured Party to execute this Supplement or any other acceptance hereof or
otherwise to signify or express its acceptance hereof.
 
5.        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York (without regard to conflicts of law provisions
(other than Sections 5-1401 and 5-1402 of the New York General Obligations)).
 

 
YAPPN CORP.
       
By:
/s/ David Lucatch    
Name:  David Lucatch – A. S. O.

 
 
-2-

--------------------------------------------------------------------------------